                Case 18-10601-MFW            Doc 3173   Filed 01/18/21     Page 1 of 16




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
In re:                                                   Chapter 11
The Weinstein Company Holdings, LLC, et
                                                         Case No. 18-10601 (MFW)
al.
                                                         Jointly Administered
                              Debtors.
                                                         Hearing Date: TBD
                                                         Obj. Deadline: January 18, 2021

                    RESPONSE OF SARTRACO, INC. TO
          MOTION OF SPYGLASS MEDIA GROUP, LLC (F/K/A LANTERN
     ENTERTAINMENT LLC) FOR ENTRY OF AN ORDER (I) ENFORCING ORDER
      DENYING SARTRACO’S MOTION TO COMPEL COMPLIANCE WITH SALE
           ORDER AND (II) AWARDING ATTORNEY’S FEES AND COSTS


          Sartraco, Inc. (“Sartraco”) responds to the motion (the “Refund Motion”)1 of Spyglass

Media Group, LLC (“Spyglass”) seeking to compel Sartraco to refund a payment to Netflix, Inc.

(“Netflix”).2

I.        INTRODUCTION

           1.      The Spyglass Refund Motion is beyond the jurisdiction of this Court. The

    motion involves a dispute between three non-debtors: Sartraco, Spyglass and Netflix. The

    dispute does not involve any of the Debtors, property of the estate or the administration of the

    bankruptcy case.

           2.      Spyglass asserts the Court has jurisdiction to enforce the Court’s order (the

    “Prior Order”)3 denying Sartraco’s motion to compel compliance (the “Motion to Compel”)4

    with the Court’s sale order (the “Sale Order”).5



1
  D.I. 3156
2
  Sartraco incorporates the accompanying declaration.
3
  D.I. 2933
4
  D.I. 2704
5
  D.I. 846
                 Case 18-10601-MFW        Doc 3173      Filed 01/18/21        Page 2 of 16




            3.     However, the Prior Order did not direct Sartraco to return funds to Netflix. It

    merely denied Sartraco’s Motion to Compel because Sartraco was not a party to the license

    agreement (the “License Agreement”) between Spyglass and Netflix.

            4.     The Prior Order, and associated Memorandum Opinion (the “Opinion”)6, did

    not adjudicate whether Netflix owed the funds to Sartraco based on legal duties arising outside

    of the License Agreement such as claims that may be brought by Sartraco against Netflix under

    the copyright laws for streaming the film without any right or license.

            5.     Putting the jurisdictional issues aside, the Spyglass Refund Motion is

    substantively flawed. Spyglass does not have a legal basis to compel Sartraco to return the

    funds to Netflix. There is no contractual, statutory, tort or equitable basis supporting the refund

    request. Spyglass voluntarily turned the funds over to Sartraco with the consent of Netflix.

            6.     The rights between the parties can only be adjudicated if Netflix is a party and,

    to the extent the Court has jurisdiction, an adversary proceeding is required.

            7.     But, because the Court lacks jurisdiction, Netflix and Spyglass must pursue

    remedies outside of bankruptcy court where Sartraco could assert setoff and recoupment

    defenses and, perhaps, counterclaims for violation of the copyright laws and similar causes of

    action. However, this Court is not the appropriate forum to adjudicate copyright related claims

    and defenses between non-debtors Sartraco and Netflix.

    II.    BACKGROUND

            8.     On March 20, 2018 (the “Petition Date”), The Weinstein Company, LLC

    (“TWC”) and its affiliated debtors (“Debtors”) filed voluntary petitions for relief under chapter

    11 of title 11 of the United States Code (the “Bankruptcy Code”).



6
    D.I. 2932


                                                    2
             Case 18-10601-MFW        Doc 3173     Filed 01/18/21   Page 3 of 16




                                         The 363 Sale

       9.      On the Petition Date, Debtors filed a motion seeking this Court’s approval of

the sale of substantially all of their assets (the “Sale”). The Court entered a sale order

approving the Sale of the Debtors’ assets to a predecessor of Spyglass on May 9, 2018. The

Sale closed on July 13, 2018.

                                 The Distribution Agreement

       10.     Sartraco and TWC were parties to a “Sin City 2” Domestic Distribution

Agreement Dated as of April 26, 2012 and a First Amendment to “Sin City 2” Domestic

Distribution Agreement (collectively, the “Distribution Agreement”). Pursuant to the

Distribution Agreement, Sartraco granted TWC the exclusive right (subject to certain

exceptions not relevant to the Refund Motion) to distribute and exploit rights to the film

“Sin City 2” (the “Film”) in the geographic territory described in the Distribution

Agreement.

       11.     The Distribution Agreement provided upon rejection of the Distribution

Agreement, Sartraco may terminate the grant of Rights (the “Termination Right”) to

TWC, with the rights reverting to Sartraco.

                                The Pre-Petition Arbitration

       12.     Prior to the Petition Date, Sartraco commenced an arbitration proceeding with

JAMS against TWC for breaches of the Distribution Agreement. On March 2, 2018, Sartraco

was granted a final award against TWC in the amount of $17,377,267 (the “Arbitration

Award”). Sartraco filed a proof of claim based on the Arbitration Award which was given

claim number 20188 (the “Claim”).




                                               3
                  Case 18-10601-MFW          Doc 3173     Filed 01/18/21   Page 4 of 16




                               The Rejection of the Distribution Agreement

            13.     On February 8, 2019, Sartraco filed a Motion (I) to Compel Rejection of

    Distribution Agreement and other Agreements Related to Sin City 2, and (II) for

    Determination that Automatic Stay does not Apply to Exercise of Termination Right (the

    “Rejection Motion”).7

            14.     On April 1, 2019, the Court entered an Order8 (the “Rejection Order”)

    granting the Rejection Motion and providing Sartraco with relief from the automatic stay. The

    Rejection Order provided the Distribution Agreement was effective as of April 1, 2019 (the

    “Rejection Date”).

                                         The Termination Notice

            15.     Following entry of the Rejection Order, Sartraco sent a Notice of Exercise of

    Termination Right (the “Termination Notice”) to TWC. Accordingly, TWC no longer has

    any right, title or interest in or to the Film.

                           The Post-Rejection Netflix Payment to Spyglass

            16.     Following the Rejection Date and issuance of the Termination Notice, a

    number of entities, including Netflix, continued to pay TWC and/or Spyglass monies on

    account of sub-licenses relating to the Film.

                        The License Agreement between Netflix and Spyglass

            17.     The Film was the subject of the License Agreement dated April 16, 2012

    between TWC and Netflix. The License Agreement was assumed and assigned to Spyglass

    pursuant to the sale order.9



7
  D.I. 2073
8
  D.I 2551
9
  D.I. 216, 282, 482 and 860


                                                      4
                 Case 18-10601-MFW                 Doc 3173          Filed 01/18/21          Page 5 of 16




                                  Spyglass Turns the Netflix Payment
                               Over to Sartraco with the Consent of Netflix

           18.       Following conversations between counsel to Sartraco, Netflix and Spyglass,

 Spyglass turned over to Sartraco funds in the amount of $439,274.12 (the “Netflix

 Payment”) it received from Netflix related to the Film for the period from the Rejection Date

 through approximately August, 2019.10

                                    The Implied Misrepresentation Claim

           19.       A legal theory behind the Spyglass Refund Motion appears to be implied

 misrepresentation by then counsel for Sartraco11 concerning Sartraco’s entitlement to the

 Netflix Payment.12 In effect, Spyglass argues Sartraco counsel made a misrepresentation by

 asserting Sartraco was entitled to the Netflix Payment.

           20.       However, there was no misrepresentation. The matter was discussed by

 counsel for Sartraco, Spyglass and Netflix by email and both Spyglass and Netflix agreed the

 Netflix Payment should be remitted by Spyglass to Sartraco.

           21.       True and correct copies of the relevant communications are attached to the

 accompanying declaration and excerpted below in chronological order:

           Sartraco counsel:           Following up on the below, I have spoken several times with
                                       Tom Patterson, counsel to Netflix. Tom has confirmed today that
                                       Netflix paid the $439,274.12 to Spyglass for amounts due under
                                       the rejected Sin City 2 Distribution Agreement. Netflix agrees
                                       that the funds should be remitted to Sartraco and not refunded to
                                       Netfix [sic]. By way of this email, I ask that Tom reply and
                                       confirm to you as counsel for Spyglass.

                                       Please confirm that Spyglass will remit the funds to Sartraco.


10
   Spyglass has also turned over funds to Sartraco related to non-Netflix sublicense agreements covering the Film. Only Netflix
is at issue in this Motion.
11
   Mary Caloway, Esquire is the former counsel for Sartraco. Ms. Caloway is now associated with Pachulski Stang
Ziehl & Jones LLP which is counsel for the official committee of unsecured creditors in this case.
12
   ECF 3156, paragraphs 2 and 7


                                                               5
                 Case 18-10601-MFW              Doc 3173       Filed 01/18/21        Page 6 of 16




                                     The payment will go to my Firms’ client trust account. Wire
                                     instructions will follow tomorrow morning

            Netflix counsel:         … I don’t believe Netflix has any objection to Spyglass paying
                                     Sartraco so long as it doesn’t affect any legal rights or
                                     obligations between Netflix and Spyglass.13

            Sartraco counsel:        Are we good for Spyglass to remit the funds to Sartraco? I don’t
                                     see any reason Sartraco need wait any longer. Could you please
                                     advise? Thanks.

            Spyglass counsel:        I’m waiting to hear back from [Netflix counsel] on a related
                                     issue. I have made the client aware of the circumstances.

            Netflix counsel:         I don’t think we had appreciated that Spyglass giving the money
                                     to Sartraco was dependent on another issue. I have inquired of
                                     my client for direction.

            Sartraco counsel:        I don’t know what the other/related issue is but I am struggling
                                     to understand why it would delay Netflix from sending money to
                                     Sartraco that neither Netflix nor Spyglass is entitled to. Please
                                     advise whether the funds will be remitted today. If they are not
                                     wired by Monday, Sartraco will be forced to seek an order
                                     compelling the payment, something I’d rather avoid if possible.

            Spyglass counsel:        I have no issue with Netflix sending the money, but we have a
                                     potential set off issue with Netflix that I thought was resolved.
                                     As soon as I get word that the issue has been resolved, I have no
                                     issue sending the money to Sartraco or back to Netflix.

            Netflix counsel:         Not sure what you mean about Netflix sending money. I thought
                                     you were looking to Spyglass sending it, as they are currently
                                     holding it.

            Spyglass counsel:        It is Netflix’s obligation. Please advise as to the status of the
                                     issue between Netflix and Spyglass.

            Netflix counsel:         While we are very much trying to resolve matters it doesn’t help
                                     to have these provocative email communications. I do not have
                                     the faintest idea what you mean when you say it is Netflix’s
                                     obligation. Netflix discharged its obligation by paying its
                                     counterparty who then informed Netflix that it did not have the
                                     rights it represented it had to this and other titles. And we’re


13
     This statement from Netflix counsel was omitted from the exhibit attached to the Spyglass Refund Motion.


                                                          6
             Case 18-10601-MFW       Doc 3173          Filed 01/18/21   Page 7 of 16




                            trying to sort that out.

       Spyglass counsel:    I’ve been informed that Netflix is releasing the money it owes
                            Spyglass within the next few days. Once that happens, Spyglass
                            will wire the Sin City 2 money to [Sartraco counsel]. They have
                            the wire instructions. I’ll let you know when I am told that the
                            money is going out to [Sartraco counsel].

III.   ANALYSIS

       A.      The Court lacks jurisdiction over this dispute between non-debtors.

       22.     The Court lacks jurisdiction over this dispute between non-debtors. The

dispute does not involve any debtor. It does not affect property of the estate and it does not

implicate any of the Court’s orders or administration of the bankruptcy case.

       23.     The jurisdiction of a bankruptcy court is limited and is derived from 28 U.S.C.

§§ 1334 and 157. Federal bankruptcy jurisdiction extends to four types of matters: (1) cases

under title 11 (the “Bankruptcy Code”), (2) proceedings arising under the Bankruptcy Code,

(3) proceedings arising in a case under the Bankruptcy Code, and (4) proceedings related to a

case under the Bankruptcy Code. 28 U.S.C. §§ 157, 1334. Stoe v. Flaherty, 436 F.3d 209, 216

(3d Cir. 2006); In re Combustion Eng'g Inc., 391 F.3d 190, 225 (3d Cir. 2004).

                           Case “Under” the Bankruptcy Code

       24.     The Spyglass Refund Motion is not a case under the Bankruptcy Code. A case

under the Bankruptcy Code is merely the bankruptcy petition itself. In re Marcus Hook Dev.

Park Inc., 943 F.2d 261, 264 (3d Cir. 1991).

                                     “Arising Under”

       25.     Proceedings “arising under” the Bankruptcy Code refer to the steps within the

bankruptcy case and any action within the case that may raise a disputed or litigated matter.

See, e.g., Michigan Emp'r Sec. Comm'n v. Wolverine Radio Co., Inc. (In re Wolverine Radio



                                                7
               Case 18-10601-MFW       Doc 3173     Filed 01/18/21     Page 8 of 16




Co., Inc.), 930 F.2d 1132 , 1141 n.14 (6th Cir. 1991).

         26.     “Arising under" proceedings encompass actions based on any express

provision of the Bankruptcy Code; for example, a sale of assets under section 363. Seagate

Tech. (US) Holdings, Inc. v. Global Kato HG, LLC (In re Solyndra, LLC), No. 11-12799

(MFW), 2015 Bankr. LEXIS 3515, 2015 WL 6125246, at *3 (Bankr. D. Del. Oct. 16, 2015).

         27.     Spyglass’ Refund Motion does not arise under the Bankruptcy Code because it

is not based on any express provision of the Bankruptcy Code. At best, it is a case in which

one non-debtor seeks to compel another non-debtor to refund a post-bankruptcy sale payment

to a third non-debtor. It is based on law unrelated to the Bankruptcy Code.

                                         “Arising In”

         28.     Proceedings arising in a Bankruptcy Case are those that are not based on any

right expressly created by the Bankruptcy Code, but nevertheless would have no existence

outside the bankruptcy case. Stoe, 436 F.3d at 216. They are claims that, by their nature, not

their particular factual circumstances, could only arise in the context of a bankruptcy case;

Seagate Tech. (US) Holdings, Inc. v. Global Kato HG, LLC (In re Solyndra, LLC), No. 11-

12799 (MFW), 2015 Bankr. LEXIS 3515, 2015 WL 6125246, at *3 (Bankr. D. Del. Oct. 16,

2015).

         29.     Spyglass’ Refund Motion is not one that could only arise in a bankruptcy case.

It involves a request for a refund of a payment Spyglass states was improper. It is a claim that

could arise completely outside the bankruptcy context among parties that have no relationship

to a bankruptcy case.

         30.     There is no “arising in” jurisdiction with respect to the Prior Order. The

assertion that the Refund Motion seeks to enforce the Court’s Prior Order denying the Motion




                                                8
                  Case 18-10601-MFW        Doc 3173      Filed 01/18/21    Page 9 of 16




 to Compel is fundamentally flawed. The Prior Order did not compel Sartraco to do anything.

 It merely denied Sartraco’s request to compel future payments from Netflix finding Sartraco

 was not a party to the License Agreement which was assigned pursuant to the Court’s Sale

 Order. The Prior Order did not adjudicate Sartraco’s recoupment and setoff defenses. It did

 not adjudicate Sartraco’s copyright claims against Netflix and did not require Sartraco to

 return the Netflix Payment.

            31.      Even though the jurisdictional hook for the Spyglass Refund Motion, is the

 Prior Order, Spyglass appears to acknowledge the Prior Order did not compel Sartraco to

 refund the Netflix Payment. Spyglass does not say Sartraco violated the express terms of the

 Prior Order. It says Sartraco failed “to comply with the implications” of the Prior Order.14 In

 other words, the Refund Motion is not really a motion seeking to enforce the Court’s Prior

 Order. It is a motion seeking to expand the Prior Order from one that merely denied relief to

 Sartraco to one that adjudicates rights between non-debtors even though many of those rights

 were not at issue before.

                                             “Related To”

            32.      Proceedings "related to" a case under title 11 constitute "the broader universe

 of all proceedings that are not core proceedings but are nevertheless 'related to' a bankruptcy

 case." Halper v. Halper, 164 F.3d 830, 837 (3d Cir. 1999).

            33.      Pre-confirmation "related to" jurisdiction extends to matters that "could

 conceivably have any effect on the estate being administered in bankruptcy." Pacor, Inc. v.

 Higgins, 743 F.2d 984, 994 (3d Cir. 1984).

            34.      Although confirmation has not yet occurred at the time of this response, there



14
     D.I. 3156, paragraph 18


                                                    9
                  Case 18-10601-MFW       Doc 3173       Filed 01/18/21   Page 10 of 16




 is a confirmation hearing presently scheduled and it is likely the Court will decide the Refund

 Motion after confirmation. Once confirmation occurs, the Court retains "related to"

 jurisdiction only when there is a "close nexus to the bankruptcy plan or proceeding sufficient

 to uphold bankruptcy court jurisdiction over the matter." In re Resorts Int'l, Inc., 372 F.3d

 154, 166 (3d Cir. 2004).

            35.      The Refund Motion does not involve the pre- or post-confirmation “related to”

 jurisdiction of the Court. The Refund Motion only involves claims between non-debtor

 parties. Whether Sartraco refunds the Netflix Payment to Netflix will have no bearing on the

 estate, claims against the estate or the administration of the estate. The payment is not

 property of the estate and nothing about this situation can trigger a claim against the estate or

 impact the administration. The Distribution Agreement is already rejected. The License

 Agreement has already been assigned. It is not an estate issue anymore. It is nothing more

 than a dispute between non-debtors.

            36.      There is no-post confirmation “related to” jurisdiction because there is no

 close nexus between the Refund Motion and the plan or proceeding. The proposed plan is

 effectuates a liquidation through a liquidating trust.15 Nothing related to the Refund Motion

 could affect the liquidation or any further proceedings in the case.

            37.      The Refund Motion is nothing more than a dispute between non-debtors which

 will not impact the bankruptcy estate or the liquidating trust. It is exactly the type of dispute

 between non-debtors which the Pacor court determined falls outside of the bankruptcy

 court’s “related to” jurisdiction. Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984).

            38.      Accordingly, this dispute between non-debtors is not within the jurisdiction of



15
     D.I. 2856


                                                    10
                  Case 18-10601-MFW        Doc 3173         Filed 01/18/21    Page 11 of 16




 the Court.

            B.       There is no legal or factual basis for the Refund Motion.

            39.      Putting aside the lack of jurisdiction issue, there is no legal or factual basis for

 the Refund Motion. It is not based on any contract, tort, statute or other legal right. It is

 merely based on the Prior Order which does not require the refund sought or adjudicate any

 of the non-bankruptcy related claims between the parties other than with respect to the

 License Agreement.

                           The Refund is not Required by the Prior Order

            40.      Spyglass asserts the Prior Order requires Sartraco to return the Netflix

 Payment to Netflix. It doesn’t.

            41.      The text of the Prior Order is:

                           AND NOW, this 17th day of AUGUST, 2020, upon
                           consideration of the Motion to Compel Compliance with
                           Sale Order filed by Sartraco, Inc., and the opposition
                           thereto, for the reasons set forth in the accompanying
                           Memorandum Opinion, it is hereby ORDERED that the
                           Motion to Compel Compliance with Sale Order is
                           DENIED.16

            42.      The Prior Order does not address whether Sartraco is required to return the

 Netflix Payment to Netflix. It does not adjudicate the copyright, setoff and recoupment claims

 and defenses between Sartraco and Netflix. Spyglass didn’t even file an objection to

 Sartraco’s Motion to Compel and does not seem to be a beneficiary of the Prior Order.

            43.      The Court’s Opinion17 did not address these issues either. The holding of the

 Opinion was:

                     Because the Court concludes that the License Agreement did not


16
     D.I. 2933
17
     D.I. 2932


                                                       11
             Case 18-10601-MFW        Doc 3173      Filed 01/18/21    Page 12 of 16




                revert to Sartraco on termination of the Distribution Agreement, it
                concludes that Netflix does not owe any fees to Sartraco under
                the License Agreement. Further, because the Distribution
                Agreement between Sartraco and TWC has been terminated,
                TWC (and Spyglass) no longer have the right to exploit or license
                the Film. Therefore, Netflix is entitled to withdraw the Film from
                the License Agreement. The Court will, therefore, deny the
                Motion.

       44.      The Court’s analysis and ruling was focused on whether the fees were due

under the License Agreement because the License Agreement was assigned by the debtors to

the buyer pursuant to the Sale Order. The jurisdictional hook for Sartraco’s Motion to

Compel was the Sale Order and the assigned License Agreement. The Sale Order did not

assign Sartraco’s underlying copyright claims or the claims and defenses Sartraco has against

Netflix outside of the License Agreement. The dispute was limited to the License Agreement

which was the only relevant thing administered in the bankruptcy case. This is why the

Court’s Prior Order did not address all of the parties’ respective rights. Those issues were

simply not before the Court and they shouldn’t be now because they fall outside of the

Court’s jurisdiction.

                                   No Contract or Statute

       45.      The Refund Motion does not allege the existence any contract between the

parties. The Distribution Agreement between Sartraco and the Debtors was rejected. The

Court already determined Sartraco is not a party to the License Agreement. As a result,

neither of these agreements form the basis of Spyglass’ request for relief.

       46.      Spyglass and Sartraco are not in privity to any relevant contract and Sartraco

owes no contractual duties to Spyglass in this matter.

       47.      The communications between counsel for the parties do not establish a

contract. The communications are merely a demand by Sartraco for payment of the sums due



                                               12
             Case 18-10601-MFW        Doc 3173      Filed 01/18/21    Page 13 of 16




to Sartraco. Spyglass considered the demand and engaged in discussions with Netflix which

did not object to the payment. There was no offer, acceptance or consideration.

       48.      Finally, the Refund Motion does not allege the existence of any statute

requiring Sartraco to refund the payment.

                                 No Tort or Equitable Basis

       49.      There is no equitable or tort basis for the Refund Motion.

       50.      Although Spyglass appears to assert an implied tortious misrepresentation by

prior counsel to Sartraco, the communications between the parties reflect merely that Sartraco

counsel demanded payment from Spyglass, Spyglass agreed the payment should be made and

Netflix consented to it.

       51.      A demand for payment does not constitute a misrepresentation even if coupled

with a statement that Sartraco is entitled to the funds. Under Delaware law, there is no cause

of action for fraud based on a representation which constitutes an opinion of law. See, RHA

Constr., Inc. v. Scott Eng'g, Inc., 2013 De Super Lexis 301, 2013 WL 3884937, *5-6 (Del.

Super. Ct. July 24, 2013).

       52.      Even if such a demand, and statement of entitlement to the funds, could be

actionable it would not be in this case because Spyglass and Netflix were represented by

sophisticated counsel and it would not be reasonable for them to rely on a bald assertion of

entitlement. In fact, they didn’t. Counsel for Spyglass and Netflix reviewed the issue

independently, stated their own opinions concerning Sartraco’s entitlement to the funds,

engaged in discussions with each other and considered the implications of the payment on the

relations between Spyglass and Netflix. In other words, they did what good lawyers do in

these situations and did not merely take the word of former Sartraco counsel that the funds




                                               13
                Case 18-10601-MFW             Doc 3173        Filed 01/18/21        Page 14 of 16




 were due to Sartraco.

          53.      With regard to an equitable basis for the Refund Motion, Spyglass is not

 seeking return of the Netflix payment to Spyglass. It is asking that the funds be returned to

 Netflix. In other words, it is not Spyglass which is allegedly harmed. 18 It is Netflix. But there

 is no applicable rule of equity which permits a party to obtain equitable relief on behalf of a

 third party. If Netflix was harmed, Netflix has the ability to seek whatever relief is available

 in a court with jurisdiction over the matter.19

          54.      However, the problem for Netflix is it did not have the right to stream the Film

 following the rejection and termination of the Distribution Agreement. It cannot seek a return

 of the Netflix Payment on its own because Sartraco would be able to assert a setoff,

 recoupment and, perhaps, a counterclaim against Netflix for violating the copyright laws or

 related legal basis.

          55.      Requiring Sartraco to refund the Netflix Payment, in this proceeding without

 the presence of Netflix as a party, would deprive Sartraco of the right to assert the copyright

 related setoff, recoupment and counterclaims.

          56.      The Court should not use its limited equitable powers to right the wrong

 Spyglass perceives to have been done to Netflix when the dispute has zero impact on the

 debtors or the estate. The parties are sophisticated enough to seek resolution of their disputes

 in a court of competent jurisdiction.




18
  To the extent Spyglass is harmed by any setoff asserted by Netflix, that is an issue between Spyglass and Netflix
and the resolution of that issue should not involve Sartraco and this Court.


                                                         14
                  Case 18-10601-MFW           Doc 3173        Filed 01/18/21       Page 15 of 16




            C.       The Refund Motion should be Denied because of the
                     Voluntary Payment Rule.

            57.      The Refund Motion should be denied because of the voluntary payment rule.

            58.      The voluntary payment rule states "where money has been voluntarily paid

 with full knowledge of the facts, it cannot be recovered on the ground that the payment was

 made under a misapprehension of the legal rights and obligations of the person paying."

 Nieves v. All Star Title, Inc., 2010 De Super Lexis 319, 2010 WL 2977966 (Del. Super. Ct.

 July 27, 2010).

            59.      Spyglass and Netflix knew the facts: Sartraco owned the rights to the Film and

 Netflix streamed it without authority. Those facts have not changed. The only thing that

 changed is the Court determined Netflix did not owe any money to Sartraco under the

 License Agreement because Sartraco was not a party to the License Agreement. Nothing else

 changed.

            60.      As a result, Spyglass cannot recover the funds, or more precisely require the

 funds be paid to Netflix, because Spyglass made the payment voluntarily.

            D,       Spyglass is not the Real Party in Interest and, if the Court has
                     Jurisdiction, an Adversary Proceeding is Required.

            61.      Spyglass is not the real party in interest. Spyglass, by the very relief requested,

 acknowledges that it does not have an interest in the Netflix Payment which it claims should

 be returned to Netflix.

            62.      Yet, Spyglass is asking the Court to adjudicate the dispute between Sartraco

 and Netflix regarding the unauthorized streaming of the Film without Netflix being a party to

 the Refund Motion. Certainly, it is not possible for the Court to adjudicate the rights and



19
     Conversely, if Spyglass has a dispute with Netflix, it can seek to resolve the dispute in a court of competent


                                                         15
                 Case 18-10601-MFW              Doc 3173    Filed 01/18/21     Page 16 of 16




 defenses of the parties affected by the Refund Motion if Netflix is not joined.

           63.      But joinder of Netflix does not solve all of the problems. Sartraco has

 counterclaims and defenses against Netflix which cannot be adjudicated in the context of a

 motion. An adversary proceeding is required to the extent the Court has jurisdiction over the

 matter.

           64.      Because the Court lacks jurisdiction and the Refund Motion is procedurally

 and substantively defected, it should be denied leaving these non-debtor parties to resolve

 their disputes outside of bankruptcy court.

           WHEREFORE, Sartraco, Inc. respectfully requests the motion be denied.

                                                     Respectfully submitted,

                                                     BUCHANAN INGERSOLL & ROONEY PC

Dated: January 18, 2021
                                                     /s/ Geoffrey G. Grivner
                                                     Geoffrey G. Grivner (#4711)
                                                     919 North Market Street, Suite 990
                                                     Wilmington, DE 19801-3036
                                                     Tel: 302-552-4207
                                                     geoffrey.grivner@bipc.com

                                                     Mark Pfeiffer, Esquire (admitted pro hac vice)
                                                     50 S. 16th Street
                                                     Suite 3200
                                                     Philadelphia, PA 19102
                                                     Tel: 215-665-3921
                                                     mark.pfeiffer@bipc.com

                                                     Attorneys for Sartraco, Inc.




jurisdiction outside of the bankruptcy court.


                                                       16
